Court of Appeals
                          First District of Texas
                                  BILL OF COSTS

                                  No. 01-11-00333-CV

                  Andrew Whallon, Dahlia Garcia and Richard Grayshaw

                                         v.

                                   City of Houston

          NO. 0851588 IN THE 270TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE        CHARGES          PAID/DUE           STATUS        PAID BY
     MT FEE             $10.00       03/10/2015           E-PAID        ANT
SUPP CLK RECORD         $18.00       11/13/2014            PAID         ANT
     MT FEE             $10.00       09/29/2014           E-PAID        ANT
     MT FEE             $15.00       09/29/2014           E-PAID        ANT
     MT FEE             $10.00       09/29/2014           E-PAID        ANT
     MT FEE             $10.00       09/29/2014           E-PAID        ANT
     MT FEE             $10.00       09/25/2014           E-PAID        ANT
     MT FEE             $15.00       08/15/2014           E-PAID        ANT
     MT FEE             $10.00       07/29/2014           E-PAID        ANT
  RPT RECORD          $3,183.90      05/20/2014            PAID         ANT
  CLK RECORD           $119.00       05/15/2014            PAID         ANT
  CLK RECORD            $37.00       03/19/2014            PAID         ANT
     MT FEE             $10.00       03/04/2014           E-PAID        ANT
SUPP CLK RECORD        $524.00       03/03/2014            PAID         ANT
     MT FEE             $10.00       01/09/2014           E-PAID        APE
     MT FEE             $10.00       12/02/2013           E-PAID        APE
     MT FEE             $10.00       11/04/2013           E-PAID        APE
  E-TXGOV FEE           $5.00        11/04/2013           E-PAID        ANT
  E-TXGOV FEE           $5.00        10/31/2013           E-PAID        ANT
  E-TXGOV FEE           $5.00        10/31/2013           E-PAID        ANT
  E-TXGOV FEE           $5.00        09/17/2013           E-PAID        APE
     MT FEE             $10.00       09/17/2013           E-PAID        APE
  E-TXGOV FEE           $5.00        08/15/2013           E-PAID        ANT
     MT FEE                   $10.00          08/15/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           08/15/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           08/15/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           08/15/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           08/14/2013               E-PAID                   ANT
     MT FEE                   $10.00          08/09/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           08/09/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           06/03/2013               E-PAID                   APE
     MT FEE                   $15.00          04/12/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           04/12/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           02/15/2013               E-PAID                   ANT
     MT FEE                   $15.00          02/15/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           02/04/2013               E-PAID                   ANT
     MT FEE                   $10.00          02/04/2013               E-PAID                   ANT
  E-TXGOV FEE                 $4.00           08/02/2012               E-PAID                   ANT
     MT FEE                   $10.00          08/02/2012               E-PAID                   ANT
  CLK RECORD                 $197.00          12/13/2011                PAID                    ANT
     MT FEE                   $10.00          06/10/2011                PAID                    APE
     FILING                  $175.00          05/13/2011                PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $4,547.90.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 17, 2015.